10

21

12

13

14

15

16

i7

8

19

20

21

22

23

24

25

26

27

28

 

 

Brittany L. Shaw, Esq. (331773)
Debbie P. Kirkpatrick, Esq. (SBN 207112)
James K. Schultz, Esq. (SBN 309945)
SESSIONS, ISRAEL & SHARTLE, LLP
1545 Hotel Circle South, Suite 150
San Diego, CA 92108

Tel: 619/758-1891

Fax: 877/334-0661
bshaw@sessions. legal
dkirkpatrick@sessions. legal
jschultz@sessions. legal

Attorneys for R.M. Galicia, Inc. dba Progressive Management Systems

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

HECTOR FERNANDEZ, Case No.: 3:21-cv-00841 BEN-RBB

Plaintiff,
VS. PROOF OF SERVICE

PROGRESSIVE MANAGEMENT
SYSTEMS and EMERGENCY AND
ACUTE CARE MEDICAL CORP.,

Defendants.

 

Proof of Service

 

 
10

41

42

13

a4

a5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CASE NAME: Hector Fernandez v. R.M. Galicia dba Progressive Management
systems, et al.
CASE NO: 3:21-cv-00841-BEN-RBB

PROOF OF SERVICE

I, the undersigned, hereby certify that I am a citizen of the United States, over the age of
18 years and not a party to the within action; my business address is 1545 Hotel Circle
South, Suite 150, San Diego, California 92108. On this date I served the following:

SECOND JOINT MOTION TO EXTEND TIME FOR. PROGRESSIVE
MANAGEMENT SYSTEMS TO RESPOND TO COMPLAINT

() BYU.S. MAIL

I served a true and correct copy of the above-named documents by mail by placing
the same in a sealed envelope with postage fully prepaid, and depositing said envelope in
the US. mail at San Diego, California. Said envelope(s) was/were addressed as listed

ereafter:

(X) BY COURT’S CM/ECF ELECTRONIC FILING SERVER

I served on the interested parties in this action through their attorney’s, as stated
below, who have agreed to accept electronic service in this matter, by electronically filing
and serving said documents via the Court’s CM/ECE electronic filing server,

Helen L. Zeldes, Esq.

Schonbrun Seplow Harris Hoffman &
Zeldes LLP

501 W Broadway, Suite 800

San Diego, CA 92101
hzeldes@sshhzlaw.com

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

on ; * A
Dated: September 1, 2021 ) ee a et Va al,
Marilyn M. Winder

 

 
